Citation Nr: 0115511	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from December 1945 to September 
1949.  He died in September 1998.  The appellant is his 
surviving spouse.  

This matter arose from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
cause of the veteran's death, as well as entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).  The appellant timely 
appealed the denials.  The Board remanded this matter in 
February 2001, and it has recently been returned to the 
Board.  In the Remand, the Board also referred the matter of 
a claim for accrued benefits to the RO for appropriate 
action.

It is noted that the actions directed in the Remand could not 
be complied with fully due to the fact that the RO could not 
contact the appellant at her address of record or by 
telephone.  The record reflects that the RO went to 
substantial lengths to locate the appellant but was 
ultimately unsuccessful.  The appellant has a duty to keep 
the VA informed of her current address so that she may 
receive notice of VA actions at her address of record.  Since 
February 2001, all documents sent to the appellant have been 
returned to VA with a notation that the addressee had moved 
and left no forwarding address.  Her representative could not 
provide any alternative address for the appellant.  Thus, the 
Board concludes that the RO complied with the Remand to the 
extent possible, and that further attempts to locate the 
appellant would serve no useful purpose at this time.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran died in September 1998 at the age of 69; the 
immediate cause of death was identified as metastatic colon 
cancer; other significant conditions contributing to death 
but not resulting in the underlying cause included diabetes 
type II and tachyarrhythmia.  

3.  The veteran was not service-connected for any condition 
at the time of his death.  

4.  The preponderance of the credible and probative evidence 
of record shows that the veteran's metastatic colon cancer 
was not incurred in or aggravated by service nor was it 
otherwise etiologically related to service, including any 
exposure in service to radiation.

5.  The veteran was neither in actual receipt of a 100 
percent disability rating for a continuous period of ten 
years or more immediately preceding death or a period of not 
less than five years from the date of his discharge from 
active duty, nor has it been shown that he would have been in 
receipt of a 100 percent disability rating but for clear and 
unmistakable error (CUE) in a final RO or Board decision.  In 
addition, the veteran was not "hypothetically" entitled to a 
100 percent disability rating for the required period of 
time.



CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred during active service, or to a disability 
that may be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 1310, 1318, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.309, 
3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.5(a) 
(2000).  The appellant contends that the veteran's exposure 
to radiation while participating in nuclear weapons testing 
led to the cancer which caused his death.  Under recent 
statutory changes, the VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)).  The 
VCAA substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment.  Changes potentially 
relevant to the appellant's appeal include the establishment 
of specific procedures for advising the claimant and his or 
her representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The Board finds 
that in the instant case the appellant and her representative 
were advised by the VA of the information required to support 
her claim and appellant has been assisted in obtaining all 
relevant available records to the extent possible.  As 
discussed in the Introduction portion of this decision, the 
RO has been unable to contact the appellant to further assist 
her since the Remand, and she has not provided the VA or her 
representative with an alternate current address or phone 
number.  Thus, the Board finds there has been substantial 
compliance with the prior remand to the extent practical, and 
will proceed with appellate review.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2000).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In order to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases. See 38 C.F.R. § 3.312(c)(3).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  A number of diseases, including malignant tumors, 
are presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In general, service 
connection will be established if the evidence supports the 
claim or is in relative equipoise; only if a fair 
preponderance of the evidence is against the claim will the 
claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans. 38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311 
(2000).  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity. 38 
C.F.R. § 3.309(d)(3).  "Radiation-risk activity" is defined 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(b).  "Radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation and 
includes colon cancer.  See 38 C.F.R. § 3.311(b)(2).

The veteran's certificate of death shows that he died in 
September 1998 as a result of metastatic colon cancer which 
had been discover approximately 18 months prior to death.  
Service medical records are negative for any related signs or 
symptoms.  In November 1996, the veteran was diagnosed with 
infiltrating moderate to poorly differentiated adenocarcinoma 
of the rectosigmoid colon.  A resection was performed in 
December 1996, and chemotherapy and radiation followed.  The 
veteran's cancer was found to have metastasized to his lungs 
as noted in a letter from his treating doctor in September 
1998.  The veteran died later that month.  

The veteran had applied for service connection for his cancer 
and his claim had been denied by a rating decision dated in 
October 1998.  In assisting the veteran in the development of 
the claim of service connection, the RO had developed 
significant evidence relevant to whether the veteran's colon 
cancer was related to his radiation exposure in service.  A 
report of radiation review under 38 C.F.R. § 3.311, dated in 
June 1998, reflects that the Defense Special Weapons Agency 
confirmed that the veteran was a participant in Operation 
CROSSROADS in the summer of 1946.  Film badges issued in 
August 1946 to monitor his exposure indicated a dose of 0.0 
rem and 0.10 rem, respectively.  A scientific dose 
reconstruction showed total radiation dose as 0.9 rem gamma 
(upper bound 1.2 rem).  There was no exposure to neutron 
radiation, and the (50-year) committed dose equivalent to the 
colon was less than 0.1 rem.  It was noted that the exposure 
occurred when the veteran was 17 years old and that the 
cancer developed 51 years later.  Also noted was a history of 
smoking two packs of cigarettes per day.  

In response to the radiation review memorandum, the VA Chief 
Public Health and Environmental Hazards Officer provided a 
written memorandum in June 1998.  The response was that, 
based on the above factors, there was a calculated 99 percent 
credibility of no reasonable possibility that it is at least 
as likely as not that the veteran's colon cancer was related 
to the exposure to ionizing radiation.  It was the opinion of 
that officer that it was unlikely that the veteran's colon 
cancer could be attributed to exposure to ionizing radiation 
in service.  

The Board notes that procedures required in 38 C.F.R. § 3.311 
applicable to claims of radiation exposed veteran's were 
properly followed, and information relevant to radiation 
exposure has been fully developed.  

The evidence of record does not show that colon cancer was 
manifested in service or until many years thereafter.  In 
addition, the evidence does not show that colon cancer was in 
any way related to service. The Certificate of Death notes 
that the veteran had colon cancer for 18 months prior to his 
death.  The service medical records are negative for any 
diagnosis of colon cancer.  In addition, there is no medical 
evidence of record relating colon cancer to the veteran's 
period of service ending about 50 years prior to his death 
and over 40 years prior to the discovery of his cancer.  
Accordingly, there is no basis to establish service 
connection on a direct basis.

The appellant maintains and it is undisputed that the veteran 
was exposed to radiation in his duties onboard naval vessels 
in and around the Bikini Island in 1946.  There is evidence 
that the veteran participated in "radiation risk" activities 
during service.  See 38 C.F.R. § 3.309(d)(3).  However, he 
did not die from a disease specific to radiation-exposed 
veterans.  See 38 C.F.R. § 3.309(d)(2). Therefore, because 
there is no indication that the veteran was diagnosed with a 
cancer listed as a disease specific to radiation-exposed 
veterans as defined by 38 C.F.R. § 3.309, the Board finds 
that the presumptive regulations regarding radiation exposure 
do not allow for a favorable decision on this basis.  
Further, there is no evidence to support the appellant's 
contention that the veteran's colon cancer was in any way 
related to exposure to radiation in service.

The Board has also considered fully the provisions of 38 
C.F.R. § 3.311 and whether the medical evidence shows that it 
is at least as likely as not that the veteran's cancer was 
related to his confirmed radiation exposure.  However, while 
it is uncontroverted that the veteran died from colon cancer, 
a "radiogenic disease" as provided in 38 C.F.R. § 
3.311(b)(2), the preponderance of the evidence is against the 
conclusion that the colon cancer was related to the inservice 
exposure to radiation.  Specifically, the June 1998 
memorandum of the Chief of Public Health and Environmental 
Hazards Officer reflects that it is in fact unlikely that the 
veteran's colon cancer, which caused his death, could be 
attributed to ionizing radiation in service.  In this regard, 
the Board notes that the procedures set forth at 38 C.F.R. 
§ 3.311 were properly followed; the appropriate information 
was obtained about the veteran's history, the director of 
Compensation and Pension Service properly requested the 
opinion, and the opinion contained the correct language as 
specified in 38 C.F.R. § 3.311.  The Board finds the opinion 
to be persuasive, well-supported and uncontroverted by other 
medical evidence, and hence highly probative evidence that is 
unfavorable to this claim.  Accordingly, the Board concludes 
that service connection for the cause of the death of the 
veteran is not warranted pursuant to 38 C.F.R. § 3.311.

The Board also notes that service connection may be granted 
under the provisions of 38 C.F.R. § 3.303(d) when it is 
established that a disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee, 34 F.3d 1039.  The evidence in support 
of the appellant's claim that the veteran's fatal disease 
occurred as a result of radiation exposure during service 
consists only of lay statements of record.  The Board notes 
that lay persons are not competent to provide an opinion as 
to matters requiring medical expertise.  See Espiritu. v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds the lay opinions as to the possible etiology of medical 
disorders causing or contributing to the veteran's fatal 
illness and ultimate death have no probative value for the 
purpose of establishing service connection.


II.  DIC under 38 C.F.R. § 1318

Under the provisions of 38 U.S.C.A. § 1318, the surviving 
spouse is entitled to DIC benefits "in the same manner as if 
the veteran's death was service connected," if the veteran 
"was in receipt of or entitled to receive...compensation at 
the time of death for a service-connected disability 
that...was continuously rated totally disabling for a period 
of 10 years or more preceding death; or . . . if so rated for 
a lesser period, was so rated continuously for a period of 
not less than five years from the date of such veteran's 
discharge or other release from active duty."  38 U.S.C.A. § 
1318(a) and (b).  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) recently clarified the case law surrounding the 
"entitled to receive" claims and held that a survivor of a 
deceased veteran is eligible for DIC under 38 U.S.C.A. § 
1318(b)(1) if (1) the veteran was in actual receipt of a 100 
percent disability rating for the statutory period of time, 
(2) the veteran would have been in receipt of a 100 percent 
disability rating but for clear and unmistakable error (CUE) 
in a final RO or Board decision, or (3) if under specific and 
limited exceptions set forth in Wingo v. West, 11 Vet. App. 
307 (1998) and Carpenter v. West, 11 Vet. App. 140 (1998), 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  Essentially, Wingo applied to 
situations where the veteran had never previously filed a 
claim for VA benefits, and Carpenter limited the holding in 
Wingo to claims filed prior to March 1992, the date 38 C.F.R. 
§ 20.1106 became effective.

In the present case, the veteran was not in actual receipt of 
a 100 percent rating for either of the statutory periods of 
time.  In fact, service connection was not established for 
any disability prior to his death.  Second, with regard to 
whether the veteran would have been in receipt of a 100 
percent disability rating but for CUE in a final RO or Board 
decision, no argument has been raised that there was a denial 
of a total disability rating which involved CUE.  The Board 
further notes that although the degree of specificity 
necessary to raise a CUE theory has not been set forth by the 
Court, the appellant has not identified to the Board or the 
RO a decision sought to be attacked collaterally under the 
CUE theory.  Cole v. West, 13 Vet. App. 268, 277 (1999).  
Finally, simply disagreeing with how the evidence was weighed 
is never CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Hence, the appellant has not shown that the veteran would 
have been in receipt of a 100 percent rating but for CUE in a 
final RO decision.

Hypothetical entitlement exists under option (3) of the Marso 
decision if 38 C.F.R. § 19.196 applies.  Carpenter v. West, 
11 Vet. App. 140, 146 (1998).  This exception, however, is 
not applicable in this case because 38 C.F.R. § 19.196 was 
eliminated when 38 C.F.R. § 20.1106 became effective on March 
4, 1992.  Id.  The appellant filed her claim in November 
1998, and hence, as a matter of law, the new regulation, 
i.e., 38 C.F.R. § 20.1106 must be applied.  Marso, 13 Vet. 
App at 266.

Hypothetical entitlement would also exist if there were no 
final decision regarding the veteran's level of disability 
that would affect a survivor's claim for benefits under 38 
U.S.C.A. § 1318(b)(1).  Id. at 267.  In the present case, 
service connection had not been established for any 
disability during the veteran's lifetime.  The veteran had 
filed a claim for service connection for knee and hip 
disabilities that were denied by the RO in February 1992 and 
for colon cancer that was denied by the RO in October 1998.  
Thus, hypothetical entitlement is not warranted under this 
theory, either.

As the veteran did not establish a right to receive total 
service-connected disability compensation from VA for the 
relevant statutory time periods; as it has not been shown 
that he would have established such a right if not for CUE by 
VA; and as the limited exceptions pertaining to hypothetical 
entitlement are not applicable, entitlement to DIC under 38 
U.S.C.A. § 1318 must be denied.

In reaching this decision the Board notes that a final 
regulation was recently published which established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.  38 C.F.R. § 
3.22 (2000).  The effective date of that regulation is 
January 21, 2000.  As the appellant does not meet the 
interpretation of 38 C.F.R. § 3.22 provided for in Wingo v. 
West, 11 Vet. App. 307 (1998), she cannot meet the stricter 
standard set forth in 38 C.F.R. § 3.22.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318(b) is 
denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

